Citation Nr: 0305130	
Decision Date: 03/19/03    Archive Date: 04/03/03

DOCKET NO.  02-10 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date prior to December 9, 1997, 
for the assignment of a 70 percent evaluation for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel




INTRODUCTION

The appellant had active military service from January 28, 
1969 to November 3, 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2000 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Portland, Oregon.  


FINDINGS OF FACT

1.  By a November 1995 rating action, the RO increased the 
appellant's disability rating for his service-connected PTSD 
from 10 percent to 30 percent disabling, effective from 
August 9, 1995; the veteran did not appeal this decision.  

2.  An increase in the appellant's PTSD symptomatology was 
not factually ascertainable until December 9, 1997.  


CONCLUSION OF LAW

The assignment of an effective date prior to December 9, 
1997, for the grant of a 70 percent rating for PTSD is not 
warranted.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2002).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant and his representative assert that the 
appellant is entitled to an earlier effective date for his 70 
percent rating for PTSD.  Specifically, it is maintained that 
the evidence shows that the appellant experienced an increase 
in disability on January 24, 1997.  

The general rule with respect to an award of increased 
compensation is that the effective date of such an award 
shall be the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400(o)(1) (2002).  An exception to this 
rule applies under circumstances where evidence demonstrates 
that a factually ascertainable increase in disability 
occurred during the one-year period preceding the date of 
receipt of a claim for increased compensation.  In that 
situation, the law provides that the effective date shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date.  38 U.S.C.A. § 
5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2002).

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157 (2002).  As to reports prepared 
by VA or the uniformed services, the date of receipt of such 
a claim is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital.  38 C.F.R. §  3.157(b)(1).  For reports 
prepared by a non-VA hospital where the veteran was 
maintained at VA expense, the date of admission to the 
hospital is accepted as the date of receipt of claim if VA 
maintenance was authorized prior to admission.  Id.  If, 
however, VA maintenance was authorized subsequent to 
admission, the date VA received notice of the admission will 
be accepted.  Id.  For all other reports, including reports 
from private physicians, laypersons, and state and other 
institutions, the date of receipt of the report is accepted 
as the date of receipt of an informal claim.  Id;38 C.F.R. 
§ 3.157(b)(2), (3).

In the present case, the Board notes that the appellant's 
original claim for service connection for PTSD was granted in 
an August 1993 rating decision.  At that time, the RO 
assigned a 10 percent disability rating for the appellant's 
service-connected PTSD, effective from September 25, 1992.  
In addition, by a November 1995 rating decision, the RO 
increased the appellant's disability rating for his PTSD from 
10 percent to 30 percent disabling, effective from August 9, 
1995.  No appeal from the rating was initiated.  38 C.F.R. § 
20.302 (2002) (an appeal must be initiated within one year of 
notice of the denial).  Accordingly, the November 1995 rating 
decision became final.  See 38 C.F.R. §§ 20.302(a), 20.1103 
(2002).  Consequently, the effective date for the assignment 
of a 70 percent disability rating for PTSD may be no earlier 
than a new application.  See 38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.156, 3.400 (2002).  As noted above, in a 
rating increase case, when a claim is received subsequent to 
a prior final denial, and the RO finds a basis for granting 
the benefit sought, the question under § 5110(b)(2) becomes 
whether it was factually ascertainable that an increase was 
warranted within the year preceding the date of claim.  38 
C.F.R. § 20.1103 (2002); Hazan v. Gober, 10 Vet. App. 511 
(1997).  This determination is to be made on the basis of all 
the evidence of record.  Hazan, at 521; Swanson v. West, 12 
Vet. App. 442 (1999).  However, when it is determined that 
the factually ascertainable increase occurred more than one 
year prior to the receipt of the claim for an increase, the 
effective date is governed by the general rule that the 
effective date is the later of the date of increase or the 
date of claim.  Harper v. Brown, 10 Vet. App. 125 (1997); 38 
C.F.R. § 3.400(o)(2) (2002).

As stated above, the November 1995 rating decision is final.  
The next document thereafter received by the RO was a VA PTSD 
social industrial survey report, dated on December 9, 1997.  
Pursuant to 38 C.F.R. § 3.157, the report of that examination 
constituted an informal claim for increased compensation, 
deemed to have been received on the same date that the report 
was prepared.  In addition, the Board notes that a formal 
claim for an increased rating for PTSD was received by the RO 
on December 11, 1997.  In a February 1998 rating decision, 
the RO denied the appellant's claim for an increased rating.  
The appellant subsequently filed a timely appeal.  

In January 1999, the RO received outpatient treatment records 
from the Portland VAMC, dated from January 1997 to May 1998.  
By a July 1999 rating action, the RO increased the 
appellant's disability rating for his service-connected PTSD, 
from 30 percent to 50 percent disabling, effective from July 
7, 1999.  Moreover, by a June 2000 decision, the Board 
concluded that the criteria for a 70 percent disability 
evaluation for PTSD had been met.  Thus, per the Board's June 
2000 decision, by an August 2000 decision, the RO increased 
the appellant's disability rating for his service-connected 
PTSD, from 50 percent to 70 percent, effective from 
December 9, 1997.  In this regard, the Board notes that the 
70 percent rating was assigned by the RO on the basis of the 
December 9, 1997 VA report that included findings of 
worsening of the appellant's PTSD symptoms.  

In regard to the outpatient treatment records from the 
Portland VAMC, from January 1997 to May 1998, the Board notes 
that the records specifically show that on January 24, 1997, 
the appellant underwent a follow-up evaluation.  At that 
time, he stated that he had had some really "down" times 
over the last six weeks, including suicidal ideations, due to 
problems with his wife.  The appellant indicated that he had 
been separated from his wife for the past five years.  He 
noted that he would never harm himself, but that he got very 
depressed at times when he thought about the relationship 
with his ex-wife and his health problems.  The assessment was 
of depressive symptoms increased due to relationship issues.  
Thus, in light of the above, the Board finds that although 
the appellant did not specifically seek treatment for his 
service-connected PTSD on January 24, 1997, he did seek 
treatment for psychiatric problems.  Accordingly, given that 
the only psychiatric disability that the appellant is 
service-connected for is PTSD, the Board concedes that on 
January 24, 1997, the appellant received treatment at the 
Portland VAMC for his service-connected psychiatric 
disability.  Consequently, pursuant to 38 C.F.R. § 3.157 
(2002), the January 24, 1997, treatment record constituted an 
informal claim for increased compensation, deemed to have 
been received on the same date that the appellant sought 
treatment.  The Board observes that prior to January 24, 
1997, and after the November 1995 denial, the evidence of 
record is negative for any claim (informal or formal) 
pertaining to an increased rating for the appellant's 
service-connected PTSD.  Therefore, the Board concludes that 
January 24, 1997 is the date of receipt of a claim for 
purposes of assigning an effective date.  

Having determined that January 24, 1997, is the date of 
receipt of a claim for purposes of assigning an effective 
date, the Board is obliged to review all of the evidence of 
record to determine when an ascertainable increase in 
disability had occurred.  38 U.S.C.A. § 5110(b)(2) (West 
2002); 38 C.F.R. § 3.400(o)(2) (2002); Hazan v. Gober, 10 
Vet. App. at 511.  However, in this regard, the Board 
observes that the evidence of record is negative for any 
medical evidence pertaining to treatment for the appellant's 
PTSD in the one-year period preceding January 24, 1997.  
Thus, the effective date will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400(o)(1) (2002).    

As previously stated, the outpatient treatment records from 
the Portland VAMC, from January 1997 to May 1998, show that 
on January 24, 1997, the appellant underwent an evaluation 
for depressive symptoms.  At that time, he stated that he had 
had some really "down" times over the last six weeks, 
including suicidal ideations, due to problems with his wife.  
He noted that he would never harm himself, but that he got 
very depressed at times when he thought about the 
relationship with his ex-wife and his health problems.  The 
assessment was of depressive symptoms increased due to 
relationship issues.  The records also reflect that in March 
1997, the appellant underwent a follow-up examination and at 
that time, he stated that he got depressed when he was under 
stress.  The appellant indicated that he had recently seen a 
cardiologist who was concerned about changes in his heart.  
He noted that he was attending school full time and was 
worried about two of his daughters, one of whom was 17 and 
pregnant.  According to the appellant, he had occasional 
suicidal ideations with no plan or intent.  The assessment 
was of PTSD; depressive symptoms exacerbated by medical 
problems.  

The Portland VAMC outpatient treatment records further show 
that in May 1997, the appellant stated that he had recently 
had an increase in nightmares and suicidal thoughts.  The 
appellant indicated that his nightmares were about being 
murdered in Vietnam, and that he had thoughts of hanging 
himself.  The assessment was PTSD.  The records reflect that 
the appellant was seen again in May 1997 for an additional 
follow-up examination.  At that time, the appellant stated 
that he had been told by his cardiologist that his heart was 
doing "okay."  The appellant indicated that he would be 
graduating from "PSU" in graphic arts that summer, and that 
he had done very well in school.  According to the appellant, 
he also played in a jazz ensemble and they were planning a 
trip to Reno.  The examiner noted that the appellant's PTSD 
symptoms were fairly stable.  The examiner reported that the 
appellant had symptoms of depression connected more to his 
relationship with his ex-wife, whom he saw regularly.  The 
assessment was of PTSD; depressive symptoms.  

According to the Portland VAMC records, in September 1997, 
the appellant underwent a follow-up examination.  At that 
time, he stated that he felt depressed and that he had an 
increase in suicidal ideations because he was not working and 
had completed school.  The assessment was PTSD, and increase 
in depressive symptoms due to situational stressors.  The 
records further reflect that in October 1997, the appellant 
underwent an additional follow-up examination.  At that time, 
he stated that he was doing much better and was feeling more 
hopeful because he had some employment prospects.  He noted 
that he had not had any suicidal ideations in the past two 
weeks.  According to the appellant, he had recently had 
contact with his daughter and was pleased that she had sought 
him out and wanted to see more of him.  The appellant 
indicated that his sleep was still disturbed at times with 
Vietnam-related nightmares.  The assessment was PTSD and 
depressive symptoms exacerbated by stress of unemployment.  
The records also show that in November 1997, the appellant 
was working part time for a newspaper and looking for full-
time work.  The appellant noted that he had an opportunity 
with a local graphic art company to start working as a 
contract worker.  He reported that his mood still fluctuated 
and that he continued to have periods of depression, 
primarily related to feeling lonely.  The appellant stated 
that he also had feelings of worthlessness and survivor's 
guilt from Vietnam.  The assessment was PTSD and depressive 
disorder not otherwise specified (NOS).  There were no 
suicidal or homicidal ideations.  

On December 9, 1997, the appellant underwent a VA industrial 
survey.  At that time, he stated that he was currently 
unemployed and lived with his daughter.  The appellant 
indicated that he felt a generalized increase in depression, 
both from his current employment situation and processing of 
guilt feelings about Vietnam, particularly the feeling that 
he should not have survived.  He noted that he re-processed 
situations in which he and other soldiers were almost killed 
by random fire.  According to the appellant, his sleep 
pattern had worsened and he had five to six frightening 
dreams a week.  The appellant denied hypervigilence and 
reported that while he would react to a sudden noise or 
movement, his response was to become angry.  He stated that 
while he did not have a problem with physical control of his 
temper, he would verbally engage in road rage episodes while 
driving, and knew that if sufficiently provoked, he could 
explode in anger, although not to a degree where he would be 
threatening to others.  Upon mental status evaluation, the 
examiner indicated that the appellant's statements suggested 
that he was almost continuously going through a moral 
discourse with himself over his actions in Vietnam, in which 
he openly declared himself to be a war protester, combined 
with feelings of self-loathing, guilt over surviving, and 
conflicts with others.  According to the examiner, the 
appellant's PTSD symptoms did appear worse, but primarily 
because of his current situation.

PTSD is evaluated in accordance with the criteria set forth 
in 38 C.F.R. § 4.130, Diagnostic Code 9411.  For claims filed 
after November 7, 1996, under Diagnostic Code 9411, see 61 
Fed. Reg. 52,695 (1996), a 30 percent rating is warranted 
where the disorder is manifested by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and an inability to 
establish and maintain effective relationships.  Diagnostic 
Code 9411.

In light of the above, the Board finds that there was no 
factually ascertainable increase in disability prior to 
December 9, 1997.  In this regard, the Board recognizes that 
the Portland VAMC outpatient treatment records show that the 
appellant experienced occasional suicidal ideations.  
However, the Board notes that the records also reflect that 
he did not have any plan or intent, and from October 1997, he 
did not have any suicidal ideations.  In addition, although 
the Portland VAMC outpatient treatment records show that the 
appellant had experienced depressive symptoms and nightmares, 
the records also reflect that he had finished school and was 
working part time at a newspaper, with an opportunity at a 
local graphic art company to start working as a contract 
worker.  In addition, he played in a jazz ensemble and had 
re-established contact with one of his daughters.  Thus, the 
Board concludes that the pre- December 9, 1997, record 
contains no evidence of problems that were of a nature that a 
70 percent rating was warranted, such as obsessional rituals 
which interfere with routine activities, speech that is 
intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  In December 1997, however, the 
veteran's PTSD symptoms included nightmares, flashbacks, 
anger, intrusive thoughts, depression, loneliness and 
isolation, inability to maintain relationships, and obsessive 
compulsive rituals.  Moreover, the examiner stated that the 
appellant's PTSD symptoms had worsened.  Thus, in light of 
the above, the Board concludes that prior to December 9, 
1997, the appellant did not meet the criteria for a 70 
percent rating for his service-connected PTSD.  

In the instant case, the Board finds that, while a January 
24, 1997, treatment record constituted an informal claim for 
increased compensation, because the record did not show 
entitlement to the 70 percent schedular rating prior to the 
date set by the RO--December 9, 1997, the effective date of 
the award of a 70 percent rating may not be assigned any 
sooner than was assigned by the RO.  38 C.F.R. § 3.400.  
Consequently, while it may be said that a claim was received 
earlier than the effective date assigned by the RO, the facts 
did not show entitlement to a 70 percent rating prior to 
December 9, 1997.  Given the law with respect to increased 
ratings as set out above, the Board therefore finds that an 
effective date earlier than that already assigned by the RO 
may not be awarded.  

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), which became effective during the 
pendency of this appeal.  It is the Board's conclusion that 
the new law does not preclude the Board from proceeding to an 
adjudication of the claim addressed above.  The Board finds 
that further action by the RO in accordance with the VCAA is 
not necessary in this case.  This is so because the 
requirements of the law have been satisfied. 

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  In this 
regard, the Board notes that there is no indication that 
there is additional evidence that has not been obtained and 
that would be pertinent to the present claim.  The evidence 
of record includes outpatient treatment records from the 
Portland VAMC, from January 1997 to May 1998, and a VA 
evaluation report, dated on December 9, 1997.  In addition, 
the appellant has been afforded the opportunity to present 
evidence and argument in support of the claim.  Moreover, he 
has also been provided a statement of the case informing him 
of the evidence necessary to substantiate his claim for an 
effective date prior to December 9, 1997, for the assignment 
of a 70 percent evaluation for PTSD.  Thus, the Board 
concludes that the discussions in the rating decision, the 
statement of the case, and in the letters sent to the 
appellant from the RO during the course of the appeal have 
informed him of the pertinent law and regulations, and 
information and evidence that would be needed to substantiate 
his claim.  See 38 U.S.C.A. § 5103 (West 2002).  
Additionally, these documents have indicated to the appellant 
what would be required of him, and what evidentiary 
development VA undertook on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  In this 
regard, the Board notes that, as stated above, pertinent 
medical records from all relevant sources identified by the 
appellant were obtained by the RO.  Consequently, the Board 
concludes that the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA or the 
implementing regulations.


ORDER

The appellant's claim of entitlement to an effective date 
prior to December 9, 1997, for the assignment of a 70 percent 
evaluation for PTSD is denied.   



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

